Citation Nr: 0024581	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar disc disease 
with degenerative changes. 


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






REMAND

The veteran served on active duty from June 1981 to February 
1984.  

On his appeal in May 1999, the veteran stated that he wanted 
to appear at a personal hearing before a Member of the Board 
at the Regional Office (RO).

In October 1999, the Board remanded this case to schedule the 
veteran for a hearing before a Member of the Board at the RO 
at the next available opportunity.  

Subsequently, the veteran agreed to attend a video conference 
hearing before the Board to be held at the RO.  The first 
hearing was rescheduled for good cause shown.  

In August 2000, before the re-scheduled video conference 
hearing, the veteran sent a letter to the Board declining the 
video conference hearing.  He stated that, unavoidably, he 
would be out of state for the video conference hearing.  He 
stated that he wanted to wait for a future visit by a Member 
of the Board, and that he wanted to re-instate his request 
for a personal hearing before a Member of the Board at the 
RO. See 38 C.F.R. §§ 20.704, 20.1304 (1999).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a hearing
before a member of the Board of Veterans' Appeals
at the RO in accordance with the provisions of
38 C.F.R. § 20.704.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




